          Case 3:20-cv-01499-MDD Document 4 Filed 08/04/20 PageID.13 Page 1 of 3



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   RORY L.,                                    Case No.: 20cv1499-MDD
11                                  Plaintiff,
                                                 ORDER GRANTING MOTION FOR
12   v.                                          LEAVE TO PROCEED IN FORMA
                                                 PAUPERIS
13   ANDREW SAUL, Commissioner of
     Social Security,
14                                               (ECF No. 2)
                                  Defendant.
15
16
             On August 3, 2020, Plaintiff Rory L. (“Plaintiff”) filed this social
17
     security appeal pursuant to Section 205(g) of the Social Security Act, 42
18
     U.S.C. § 405(g), challenging the denial of Plaintiff’s application for disability
19
     insurance benefits and supplemental security income disability benefits.
20
     (ECF No. 1). Plaintiff simultaneously filed a motion to proceed in forma
21
     pauperis (“IFP”). (ECF No. 2). For the reasons set forth herein, the Court
22
     GRANTS Plaintiff’s motion to proceed IFP.
23
                                        DISCUSSION
24
             All parties instituting any civil action, suit, or proceeding in a district
25
     court of the United States, except an application for writ of habeas corpus,
26
27

                                                 1
                                                                               20cv1499-MDD
         Case 3:20-cv-01499-MDD Document 4 Filed 08/04/20 PageID.14 Page 2 of 3



1    must pay a filing fee of $400.1 See U.S.C. § 1914(a). An action may proceed
2    despite plaintiff’s failure to prepay the entire fee only if he is granted leave to
3    proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
4    1176, 1177 (9th Cir. 1999). “To proceed [IFP] is a privilege not a right.”
5    Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). A party need not be
6    completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
7    Co., 335 U.S. 331, 339-40 (1948). But “the same even-handed care must be
8    employed to assure that federal funds are not squandered to underwrite, at
9    public expense, either frivolous claims or remonstrances of a suitor who is
10   financially able, in whole or in part, to pull his own oar.” Temple v.
11   Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
12          As such, “the facts as to [an] affiant's poverty” must be stated “‘with
13   some particularity, definiteness, and certainty.’” United States v. McQuade,
14   647 F.2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United States, 277
15   F.2d 723, 725 (9th Cir. 1960)). “It is important for litigants applying to
16   proceed without prepaying fees and costs to accurately and honestly report
17   their income, assets, and expenses[.]” Archuleta v. Arizona, No. CV 19-05466
18   PHX CDB, 2019 U.S. Dist. LEXIS 186262, at *1 (D. Ariz. Oct. 25, 2019). An
19   applicant must "[c]omplete all questions" in his application and "not leave
20   any blanks[.]" Id.
21          Plaintiff receives $2,000.00 a month in income and has a checking
22   account with $100.00 in it. (ECF No. 2 at 1-2). Additionally, Plaintiff owns a
23   vehicle valued at $5,000.00, but still owes $2,000.00 on it. (Id. at 3). Plaintiff
24
25
     1In addition to the $350.00 statutory fee, civil litigants must pay an additional
26   administrative fee of $50.00. See 28 U.S.C. § 1914(b) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1, 2016)). The additional $50.00
27   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                  2
                                                                                    20cv1499-MDD
       Case 3:20-cv-01499-MDD Document 4 Filed 08/04/20 PageID.15 Page 3 of 3



1    also reports $4,750.00 in monthly expenses. (Id. at 4). Plaintiff’s affidavit
2    sufficiently shows Plaintiff is unable to pay the fees or post securities
3    required to maintain this action because his expenses exceed his income.
4                                    CONCLUSION
5         Accordingly, the Court GRANTS Plaintiff’s motion to proceed IFP. The
6    Court has also reviewed Plaintiff’s complaint and concludes it is not subject
7    to sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B).
8         IT IS SO ORDERED.
9    Dated: August 4, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                           20cv1499-MDD
